



COURT
    OF APPEAL FOR ONTARIO

CITATION:
    R. v. Olvedi, 2021 ONCA 518

DATE:
    20210719

DOCKET:
    C66329

Doherty, Trotter and Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Barna Olvedi

Appellant

Andrew Furgiuele, for the appellant

David Quayat and Nicholas Cooper, for the respondent

Heard: May 31, 2021 by video conference

On appeal from the convictions entered by Justice Cynthia
    Petersen of the Superior Court of Justice on February 23, 2018, with reasons
    reported at 2018 ONSC 1166, and from the sentence imposed on November 27, 2018,
    with reasons reported at 2018 ONSC 6330.

Trotter J.A.:

A.

introduction

[1]

The appellant was convicted of importing
    fentanyl and possession of fentanyl for the purpose of trafficking, contrary to
    ss. 6(1) and 5(2) of the
Controlled Drugs and Substances Act
, S.C. 1996,
    c. 19. He received a global sentence of 15 years imprisonment. He appeals his
    convictions and sentence.

[2]

On the conviction appeal, the appellant
    contends that the trial judge erred in her application of the wilful blindness
    doctrine to fulfil the fault requirements for both offences. He further submits
    that the sentence was unduly harsh and the trial judge erred by relying on this
    courts sentencing jurisprudence relating to the importation of heroin.

[3]

At the conclusion of the hearing, the court
    dismissed the conviction appeal with reasons to follow, but reserved its
    decision on the sentence appeal. These reasons explain why I would dismiss both
    appeals.

B.

Background

[4]

The appellant accepted delivery of a package that
    contained 499.5 grams of 100% fentanyl citrate, worth upwards of $19 million.
    The package came from China and was addressed to the appellant at his residence
    in Brampton, Ontario. It was intercepted by U.S. Customs and Border Protection
    in Memphis, Tennessee, who alerted Canadian officials.

[5]

When the package arrived in Canada, the RCMP
    replaced all but one gram of the fentanyl with an inert powder for the purposes
    of a controlled delivery. Posing as a FedEx delivery person, an undercover RCMP
    officer delivered the package to the appellants family home, where he lived in
    a basement apartment. The appellant accepted and signed for the package.

[6]

Shortly after accepting delivery, the appellant
    and his girlfriend left the residence in a car. They were stopped by the RCMP
    and arrested. When he was arrested, the appellant spontaneously stated, She
    [his girlfriend] doesnt know anything  If there is weed on her, its mine.
    He repeatedly asked the police to let her go. When the charges were read to
    him, he said, Are you talking about the package? I dont know how it came. He
    also said, Ill give it to you and, I just wanted to make some money. After
    he was placed in a police cruiser, the appellant asked what was in the package.
    When he was told it was fentanyl, he professed to not know what that was.

[7]

The appellant gave a more detailed account when
    he was formally interviewed at the police station. He said that he was doing a
    lot of cocaine at the time. He agreed to be a courier for his cocaine dealer,
    named Bruno, who offered to pay him $3,000 if he agreed to accept a package
    at his home. He agreed to the proposal because he needed the money to buy more
    cocaine.

[8]

During his interview with the police, the
    appellant made two statements that are critical to the issues raised on the
    conviction appeal. They relate to his knowledge of what would be in the package
    and where it was coming from. The appellant described making the arrangement
    with Bruno in the following way:

Bruno said, Do you want to make some money?

I said, Fuck yeah, what I got to do?

He said, Ill give you three grand, all you
    have to do is get a package delivered to your house. Just give me your info and
    Ill give you three thousand cash.

And I said, I said, Okay. I meant, Whats
    in the package? I said, You know what, I dont even want to know. So I dont
    know what was in the package
. [Emphasis added.]

[9]

In terms of the origin of the package, the
    appellant told the RCMP, I didnt really fucking care where it came from.

[10]

The
    appellant said that he soon became reluctant to follow through with the
    arrangement. He met with Bruno at a Tim Hortons restaurant and told him, I
    cant do this. One of Brunos goons, who was also present at the meeting,
    punched him in the face. Bruno threatened to kill the appellant if he did not
    accept delivery of the package. In order to protect himself, the appellant
    bought body armour, machetes, and throwing knives, all of which the police seized
    from his residence.

[11]

The
    appellant told the police that, when the package arrived, he was hesitant. The
    undercover officer posing as the FedEx delivery person agreed that the appellant
    seemed hesitant or surprised. Nonetheless, the appellant signed for the package
    because he felt threatened and did not want to die.

[12]

The
    appellant told a different story at trial. He said the Bruno story was false.
    He made it up at the time because he thought that the police would feel sorry
    for his girlfriend and let her go if they knew that she was involved with a
    cocaine addict. He professed to have never used cocaine. However, when the
    police searched his apartment, they found a baggie containing cocaine residue
    in the pocket of a pair of pants lying on the floor. The appellant testified
    that he had never seen the pants before, which the trial judge found to be
    absurd. He also testified that he sometimes sold marijuana. The police seized
    roughly $60,000 in cash from his residence, which he appellant said that this
    was from the sale of marijuana.

[13]

As
    for the package, the appellant testified that he was involved in selling
    refurbished iPhones with a marijuana customer named Toor. He had previously
    accepted such a shipment in exchange for $500. The appellant testified that he
    was confused when he saw the FedEx delivery person that day because the package
    did not look like the one he received before. Whereas the previous shipment was
    delivered in a box, this package was malleable, and appeared to have some kind
    of powder in it. He said, I thought it was cocaine right when I felt it  it
    was a powder, I wasnt expecting a powder. However, he was relieved to see
    that the package did not appear to originate from South America, where cocaine
    is manufactured. He thought that the package might contain acrylic paint, as
    the shipping label indicated.

[14]

The
    trial judge rejected the appellants trial testimony as simply implausible,
    characterizing some of his evidence as absurd, and commenting that it made no
    sense: at paras. 50, 54 and 56. She accepted the appellants statement to the
    police  and the Bruno scenario  as truthful. She found that it was corroborated
    by the armour and weapons found in the appellants basement apartment, and the
    knife that he had put in his girlfriends purse before they left the residence.

[15]

In
    her detailed reasons, the trial judge observed that, when he told his Bruno
    story to the police, the appellant appeared to be relying on what he thought
    was a defence of compulsion or duress. This defence was not advanced at trial,
    likely because the appellant had a safe avenue of escape, in that he could have
    sought police protection: see
R. v. Ryan
, 2013 SCC 3, [2013] 1 S.C.R.
    14, at para. 47. However, the trial judge considered it as a mitigating factor
    on sentence, finding that it reduced the appellants moral blameworthiness.

C.

The Conviction Appeal

(1)

Importing Fentanyl

[16]

The
    appellant submits that the trial judge erred in relying on wilful blindness to
    supply the fault requirements for importing a controlled substance.
    Specifically, he contends that although wilful blindness may serve as a
    substitute for an accuseds knowledge as to the nature of the substance, it
    must be proved that the person subjectively
intended
to import this
    substance. Consequently, wilful blindness has no application to the second
    element (
i.e.
, from where the substance originates) . I disagree: wilful
    blindness is available with respect to both elements.

[17]

The
    offence of importing a controlled substance is prescribed by s. 6(1) of the
CDSA
:
    Except as authorized under the regulations, no person shall import into Canada
    or export from Canada a substance included in Schedule I, II, III, IV, V or VI.
    The
CDSA
does not define importing. However, it has been explained in
    the case law.

[18]

In
R. v. Foster
, 2018 ONCA 53, 360 C.C.C. (3d) 213, at para. 99, leave to
    appeal refused, [2018] S.C.C.A. No. 127, Watt J.A. held that the term import
    means to bring into Canada from elsewhere, or cause to be brought into Canada
    from elsewhere, a controlled substance. See also
Bell v. The Queen
,
    [1983] 2 S.C.R. 471. The
mens rea
for importing takes its form from this
    definition of the
actus reus
. It requires both intent and knowledge.



[19]

As
    a principal, it must be proved that the accused intended to bring a controlled
    substance into Canada. But the appellants situation is one of party liability
    under s. 21(1)(b) of the
Criminal Code
. In these circumstances, the
    Crown is required to prove that the appellant intended to assist Bruno in
    committing the offence:
R. v. Briscoe
, 2010 SCC 13, [2010] 1 S.C.R. 411,
    at para. 16.

[20]

As
    Charron J. explained in
Briscoe
, at para. 17: That sufficient knowledge
    is a prerequisite for intention is simply a matter of common sense. In the
    case of importing, whether as a principal or as a party, the Crown must prove knowledge
    of two things: (a) the substance is a controlled substance (even if the exact
    substance is not known); and (b) the substance originates from outside Canada. As
    the Court of Appeal of Alberta put it in
R. v. Atuh
, 2013 ABCA 350, the
    Crown must prove that the accused knew they were receiving a controlled
    substance and that they knew that the drugs [they] knowingly expected and accepted
    were from out of the country: at para. 7.

[21]

In
    Canadian criminal law, wilful blindness is recognized as a proxy or substitute
    for actual knowledge. It involves the presence of a subjective suspicion about
    a fact, circumstance, or situation, and a decision not to make inquiries,
    preferring to remain ignorant of the true state of affairs: see
Briscoe
,
    at para. 21;
R. v. Pilgrim
, 2017 ONCA 309, 347 C.C.C. (3d) 141, at para.
    66. There is no principled basis that would permit wilful blindness to apply to
    supply the knowledge component for one essential element (the nature of the
    substance) but not the other (the origin of the substance).

[22]

In
    his statement to the police, the appellant said that he agreed to accept
    delivery of a package for Bruno in exchange for $3,000. This was capable of proving
    that the appellant intended to assist Bruno. But more was required. The Crown
    was required to prove that the appellant knew or was wilfully blind to the fact
    that he would be taking delivery of a controlled substance, and that it
    originated from outside Canada.

[23]

The
    trial judge concluded that each of these elements was proved, at paras. 65 and
    68:

Although I am left with reasonable doubt as to
    whether Mr. Olvedi
actually knew
that the package contained a controlled
    substance,
I am persuaded beyond a reasonable doubt that he was wilfully
    blind to that fact and to the fact that it was originating from outside Canada
.
    I make this determination based, in part, on the cumulative effect of the
    circumstantial evidence set out above, and also based on compelling evidence of
    his deliberate suppression of suspicions about the packages contents or
    origins.

. . .

For all of the foregoing reasons,
I am
    persuaded beyond a reasonable doubt that Mr. Olvedi was wilfully blind to the
    fact that the package he agreed to receive for Bruno contained a controlled
    substance.

I am also persuaded that he was wilfully blind to the fact that
    the package would be originating from outside Canada at the time that he agreed
    to accept delivery for Bruno
. The Crown has therefore established the
    accuseds intent to bring a controlled substance into the country, which
    preceded the substances entry into Canada. [Emphasis added.]

[24]

I
    see no error in the trial judges approach.

[25]

In
    the alternative, the appellant submits that there was an insufficient
    evidentiary foundation for the trial judge to conclude that the appellant was
    wilfully blind to the origin of the substance he agreed to receive on behalf of
    Bruno.

[26]

I
    disagree. The trial judges findings were supported by the evidence she
    accepted, particularly those parts of the appellants statement referred to in
    paras. 8-9, above. Both parts must be considered.

[27]

In
    conjunction with the appellants belief that Bruno was high up in the hierarchy
    of cocaine distribution, the appellants statement  I dont even want to know
     provided a foundation for the trial judges finding that the appellant was
    wilfully blind to the fact that he would be taking possession of a controlled
    substance. As the appellants counsel conceded at the hearing, this statement
    could serve as the avatar of wilful blindness.

[28]

The
    second statement  I didnt really fucking care where it came from  sustained
    the trial judges conclusion that the appellant was wilfully blind to the
    packages origin, especially since he was aware that cocaine originated from
    outside Canada.

[29]

The
    appellant submits that, for wilful blindness purposes, the trial judge erred by
    equating the two statements. They are qualitatively different. He submits that,
    while the second statement may prove recklessness about the origin of the
    package, it falls short of establishing that the appellant was wilfully blind. I
    disagree. It is clear from the trial judges reasons that she considered the
    two assertions to be qualitatively similar and complementary. Having had his suspicions
    aroused about what he was being asked to do, the appellant did not want to know
    what was to be delivered, or where it was coming from. He preferred to remain
    ignorant of both circumstances. These findings were open to trial judge to
    make.

[30]

I
    would dismiss this ground of appeal.

(2)

Possession for the Purpose of Trafficking

[31]

The
    appellant submits that there was no evidence to support the trial judges
    finding that he was wilfully blind to the contents of the package on the charge
    of possession for the purpose of trafficking. Although he may have been wilfully
    blind to the contents of the package when he agreed to receive it on Brunos
    behalf, he did not have the same understanding when the package was actually delivered.
    At that point, his knowledge base had changed. The labelling on the package
    indicated that it originated in China and contained acrylic paint. The
    appellant testified that when he saw this, he was relieved because he thought
    the package might actually contain paint. He submits that, on the facts known
    to him
at that time
, he was, at worst, reckless as to the contents of
    the package, and this was insufficient to found a conviction. I disagree.

[32]

Although
    the trial judges reasons were brief in relation to this charge, they must be
    viewed in the context of her reasons as a whole. The trial judge found that,
    when he received the package, the appellant remained wilfully blind to its
    contents and that [h]e intended to flip the package to Bruno, knowing (or
    wilfully blind to the fact) that Bruno would then sell its contents to illicit
    drug-users like himself, through an established chain of distribution: at
    para. 70.
[1]


[33]

The
    trial judges conclusion that the appellant was wilfully blind to the contents
    of package was not unseated by the manner in which the package was labelled. In
    any event, the trial judge rejected the appellants testimony and relied on his
    police statement. Moreover, it is implausible that, when the package was delivered,
    the appellant truly believed that he was to receive $3,000 for accepting
    delivery of a small package of acrylic paint, instead of drugs.

[34]

I
    would dismiss this ground of appeal.

D.

The Sentence Appeal

[35]

The
    trial judge sentenced the appellant to imprisonment for 15 years on the
    importing charge and 12 years, concurrent, on the charge of possession for the
    purpose of trafficking. The appellant submits that the sentence was too harsh
    and that the trial judge erred by finding that importing fentanyl was
    comparable to importing heroin. I disagree. The comparison is apt, and the
    sentence was fit.

[36]

At
    the sentencing hearing, the Crown sought a sentence of 17 years imprisonment
    (based on its assertion of a 16- to 20-year range). Counsel for the appellant
    at trial submitted that 8 to 12 years would be appropriate.

[37]

The
    trial judge took into account the personal circumstances that were favourable
    to the appellant. He was 33 years old at the time of sentencing. Although he
    had a conviction for failing to comply with a recognizance, the appellant was
    entitled to be treated as a first offender. The trial judge acknowledged that
    the appellant was cooperative with the police, was genuinely remorseful, and
    had excellent rehabilitative potential. The trial judge also considered the
    appellants moral blameworthiness to be diminished by virtue of the threats
    from Bruno.

[38]

The
    length of the sentence the trial judge imposed was driven by the principles of
    denunciation and general deterrence, based on her assessment of the harmful
    nature of fentanyl. Her conclusions were supported by evidence at the
    sentencing hearing.

[39]

The
    Crown adduced the evidence of three witnesses who spoke to the hazards of
    fentanyl for drug users, and others who may come into contact with it, such as
    law enforcement and EMS personnel, scientists and technicians who are required
    to analyze controlled substances, and commercial couriers.

[40]

Dr.
    Karen Woodall (a forensic toxicologist) testified about the potency and dangers
    of fentanyl. Fentanyl is 100 times stronger than morphine and 20 times stronger
    than heroin. It is also highly addictive. Based on this evidence, the trial
    judge spoke of the impact of the drug on our communities, at para. 27:

Deaths from fentanyl overdoses started to
    occur in the mid 2000s. The problem intensified over time. In the past five
    years, there has been a dramatic increase in fentanyl-related fatalities. The
    problem has reached crisis proportions. Dr. Woodall testified that fentanyl has
    become the number one opioid identified in death investigations of drug-related
    fatalities. In many cases, multiple drugs are detected in the deceaseds
    system. Some case histories have shown that the deceased believed they were
    taking cocaine or heroin but ended up unknowingly ingesting a deadly drug
    mixture that contained fentanyl.

[41]

The
    evidence also established that, because fentanyl can be inhaled and absorbed
    through the skin, it presents serious risks to anyone who handles it or is near
    to it. For this reason, the Centre of Forensic Sciences has implemented strict
    safety guidelines for handling fentanyl.

[42]

Dr.
    Woodall and Sergeant Ian Young, an officer with the Waterloo Regional Police
    Service, testified that they had never previously encountered 100% pure
    fentanyl nitrate. At this level, fentanyl is not consumable on the street. One
    gram of fentanyl would need to be blended with 100 grams of a cutting agent,
    such as caffeine. The usual method of cutting fentanyl is with a kitchen blender.
    This is an imprecise process that may result in the uneven distribution of the
    drug with the cutting agent, creating undetectable and dangerous hot spots of
    higher fentanyl concentration. This creates a serious risk of accidental
    overdose.

[43]

The
    Crown also adduced evidence of the prevalence of fentanyl activity in Peel
    Region, where the appellant was arrested, and which is home to the Toronto
    Pearson International Airport. Police Constable Matthew Boycott, with the Peel
    Regional Police, testified to a substantial upswing in fentanyl seizures, both
    in powder and pill forms. Fatal overdoses increased dramatically between 2014
    (n = 10) and the first quarter of 2018 (n = 38).
[2]
At the time of sentencing, Peel Regional Police was building a centralized drug
    facility to safely store the fentanyl that is seized. P.C. Boycott also
    testified that, in that part of the province, fentanyl has grown in popularity,
    due to his high potency and because it is fairly inexpensive for dealers to get
    set up, needing little more than a blender.

[44]

P.C.
    Boycott gave evidence of the danger of fentanyl to law enforcement officers. In
    Peel, officers carry nasal naloxone kits, which can be used to reverse the
    effects of fentanyl. He testified that, although naloxone is administered to
    drug users, officers carry it for their own protection in the event of exposure
    to fentanyl.

[45]

The
    trial judge also heard evidence that fentanyl is typically sold in doses of 0.1
    grams. The amount of fentanyl imported by the appellant, 499.5 grams, could
    have been cut into as many as 499,500 points of sale. Sold at $30 to $40 per dose,
    the street value was between $14,985,000 and $19,980,000.

[46]

Based
    on this evidentiary foundation, the trial judge accepted the Crowns submission
    that sentencing for the importation of fentanyl should be approached in the
    same way as importing heroin.

[47]

The
    trial judge considered
R. v. Sidhu
, 2009 ONCA 81, 94 O.R. (3d) 609, in
    which this court considered an appeal by the Crown from a sentence imposed on a
    24-year-old first offender who imported a large quantity of heroin into Canada.
    The trial judge in that case imposed a sentence of almost eight years
    imprisonment, noting that heroin is a marginally more dangerous drug than
    cocaine.

[48]

In
    allowing the Crowns appeal, this court rejected the trial judges assessment
    of the dangerousness of the drug, at para. 12:

Time and again, this court and the Supreme
    Court of Canada have made it clear that heroin is the most pernicious of the
    hard drugs  it is the most addictive, the most destructive and the most
    dangerous. Heroin trafficking has been described as a despicable crime and
    one that tears at the very fabric of our society.

The court
    held that, as a general rule, absent exceptional or extenuating circumstances,
    first offender couriers who import large amounts of high grade heroin into
    Canada for personal gain should expect to receive sentences consistent with the
    twelve to seventeen year range: at para. 14. The court increased the sentence
    to 14 years and 9 months.

[49]

After
    discussing this courts holding in
Sidhu
, the trial judge concluded, at
    para. 103:

Importing fentanyl must be treated at least as
    seriously as importing heroin because fentanyl is known to be twenty times
    stronger than heroin. As Sopinka J. stated in
Vezina
[
R. v. Vezina
,
    2017 ONCJ 775] (at para. 56), [t]he dangers of fentanyl have become well
    known, which puts traffickers [and importers]
[3]
on notice that their conduct will attract significant custodial penalties.

I
    therefore conclude that the range of sentence proposed by Defence counsel in
    this case, namely 8 to 12 years imprisonment, is too low for a first time
    courier who imports a large volume of high purity fentanyl for personal gain.

[50]

I
    agree with this approach. The record supported the trial judges findings that
    fentanyl is at least as serious as heroin and that it has a devastating impact
    on our communities. The appellant does not dispute the validity of the heroin
    analogue, but submits that his sentence should have been shorter.

[51]

In
    its written submissions, the Crown observes that appellate guidance on the
    appropriate sentencing range for importing fentanyl is underdeveloped. It
    urges this court to use
Sidhu
as a starting point and to signal that
    sentences for importing fentanyl should go beyond the range identified in that
    case. Although I would endorse the trial judges reliance on
Sidhu
, I would
    decline the Crowns invitation to go further and essentially establish a firm
    range for importing fentanyl.

[52]

In
    my view, the Crowns request is premature. As the trial judge recognized, at
    para. 98, Due to fentanyls relatively recent introduction into Canadas
    illicit drug subculture, not many cases involving fentanyl trafficking and no
    fentanyl importation (or conspiracy to import) cases have been decided by
    appellate courts. This is a significant obstacle to establishing a range, for
    as Wagner J. (as he then was) said in
R. v. Lacasse
, 2015 SCC 64, [2015]
    3 S.C.R. 1089, at para. 57: Sentencing ranges are nothing more than summaries
    of the minimum and maximum sentences imposed in the past, which serve in any
    given case as guides for the application of all the relevant principles and
    objectives. See also
R. v. Friesen
, 2020 SCC 9, 444 D.L.R. (4th) 1, at
    para. 36.

[53]

In
R. v. Loor
, 2017 ONCA 696, Laskin J.A. observed, at para. 50, Few
    fentanyl trafficking cases have reached this court. It is thus perhaps too
    early in our jurisprudence to establish a range. In
R. v. Disher
, 2020
    ONCA 710, 153 O.R. (3d) 88, Gillese J.A. said, at para. 30, The caselaw on
    sentences for trafficking in fentanyl is still developing.

[54]

The
    same may be said about importation cases. Ranges of sentence for importing
    fentanyl will develop naturally over time, as the courts gain more experience
    with this deadly drug. Nonetheless, the dangerous nature of fentanyl has
    already been recognized by this court. In
Loor
, Laskin J.A. said, at
    para. 33:

Unless used for therapeutic purposes, under
    proper medical supervision, fentanyl is a highly dangerous drug. Its widespread
    abuse, though recent, has quickly become entrenched in our country. Every day
    in our communities, fentanyl abuse claims the lives of Canadians.

Further recognition of this dark truth is
    reflected in other decisions of this court: see, for example,
R. v. Baks
,
    2015 ONCA 560, at para. 3;
R. v. Lu
, 2016 ONCA 479, at para. 9; and
R.
    v. Sidhu
, 2019 ONCA 880, at para. 4.

[55]

I
    also agree with Laskin J.A.s observation that, although it may be too early in
    the development of our jurisprudence to establish a range of sentence, it is
    fair to say that generally, offenders  even first offenders  who traffic in
    significant amounts of fentanyl should expect to receive significant
    penitentiary sentences: at para. 50.

[56]

Other
    appellate courts have taken the same, cautious approach, by declining to establish
    sentencing ranges in fentanyl cases, but upholding significant penitentiary
    sentences: see
R. v. Smith
, 2019 SKCA 100, 382 C.C.C. (3d) 455, at
    paras. 126-27 (eight years for possession for the purpose of trafficking);
R.
    v. White
, 2020 NSCA 33, 387 C.C.C. (3d) 106, at paras. 116-18 (eight years
    for possession for the purpose of trafficking);
R. v. Petrowski
, 2020
    MBCA 78, 393 C.C.C. (3d) 102, at para. 35 (10 years for possession for the
    purpose of trafficking);
R. v. Slotta
, 2020 MBCA 79, 393 C.C.C. (3d)
    122, at para. 3 (eight years for importing). The courts in
Smith
,
Petrowski
,
    and
Slotta
recognized that, due to the dangerous nature of fentanyl,
    sentences should be longer than those involving cocaine or heroin.

[57]

Returning
    to this case, the trial judge considered all relevant factors, including the
    need for restraint, especially given the personal circumstances of the
    appellant. She gave effect to the appellants lower moral blameworthiness in
    view of the coercion from Bruno. However, deterrence and denunciation had to be
    given prominence in this case, especially given the amount, purity, and value
    of the fentanyl imported. The trial judges assessment of the seriousness of
    the offence, in conjunction with her balancing of the relevant aggravating and
    mitigating circumstances, is entitled to deference on appeal:
Lacasse
,
    at para. 41;
R. v. Fabbro
, 2021 ONCA 494, at para. 19.

[58]

Not
    only did the evidence establish the seriousness of the appellants offending
    owing to the danger associated with the fentanyl, it also spoke to fentanyls
    prevalence in and impact on the community in which it took place. As the trial
    judge said, at para. 58:

The enormity of the fentanyl crisis and its
    impact in Peel Region cannot be ignored in this case. It underscores the need
    for a sentence of sufficient length to denounce Mr. Olvedis conduct in the
    strongest terms and to act as a general deterrent to those who would
    contemplate similar actions.

This is an important consideration:
    see
Lacasse
, at para. 48.

[59]

Although
    the sentence imposed was substantial, it was not unfit, even for a first
    offender. The appellant played a significant role in importing half a million
    doses of what has become the most lethal of drugs. The toll on human life could
    have been devastating had this staggering amount of fentanyl found its way onto
    the streets of Peel Region, and beyond.

[60]

Given
    that I would dismiss the sentence appeal on the importing charge, it is not
    strictly necessary to address the appeal from the concurrent 12-year sentence
    for possession for the purpose of trafficking. However, the same aggravating
    factors are also very much in play in this context, and justify the substantial
    penitentiary term that was imposed.

[61]

Lastly,
    the victim surcharge should be set aside, in accordance with
R. v.
    Boudreault
, 2018 SCC 58, [2018] 3 S.C.R. 599.

E.

Disposition

[62]

I
    would dismiss the conviction appeal, grant leave to appeal sentence, set aside
    the victim surcharge, but dismiss all other aspects of the sentence appeal.

Released: July 19, 2021 DD

Gary
    Trotter J.A.

I
    agree. Doherty J.A.

I
    agree. Thorburn J.A.





[1]
The trial
    judge did not need to go this far. Whatever Bruno intended to do with the drugs
    was immaterial; taking possession of the package with the intention of giving
    it to Bruno itself amounted to trafficking. In s. 2(1) of the
CDSA
, the
    definition of traffic includes to sell, administer, give, transfer,
    transport, send or deliver the substance.



[2]

At
    the time P.C. Boycott testified, the first quarter data for 2018 had yet to be
    finalized.



[3]
Inserted by the trial judge.


